 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrad'sMachine Products,Inc.andMildred F. John-son and Gladys I. Pruett.Cases 10-CA-8306-1 and10-CA-8306-2June 18, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn October 5, 1970, Trial Examiner Sidney J. Bar-ban issued his Decision in the above-entitled proceed-ing, finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel and theCharging Parties filed exceptions to the Trial Ex-aminer's Decision together with supporting briefs. TheRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and cross-exceptions,the briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendationsof the Trial Examiner only to the extent consistentherewith.The Trial Examiner concluded that Respondent didnot violate Section 8(a)(3) of the Act in its handling ofthe layoffs, seniority rights, and recall of employeesMildred Johnson and Gladys Pruett. We disagree withthis conclusion.The record shows that in January 1969 the Unionfailed to secure a majority of the votes cast in a repre-sentation election.Mildred Johnson was prominentamong those employees supporting the Union andacted as the Union's observer at the election. InNovember 1969, Respondent was faced with a substan-tial reduction in production due to a lack of new ordersfrom the Department of Defense. A reduction in forceand layoffs resulted. On November 10, 1969, Johnsonand Pruett, who were senior employees on the first shiftin the rework department, were reassigned to the sec-ond shift at jobs that were different and more complex.Following their reassignment, both employees testifiedthat they protested to Manager Starr that Respondentwas not following seniority in transferring them to thesecond shift and that because of their children it wouldbe difficult if not impossible for them to work the sec-ond shift. Johnson also complained that Respondent.191 NLRB No. 15was picking on her because of her union activity.' Bothemployees worked a full shift on the 10th.On November 11, when Pruett reported for work shewent to Foreman Kirkus stating she had heard fromher sister who worked on the first shift that she couldtake a voluntary layoff. She told Kirkus she would liketo do this, and Kirkus agreed and proceeded to takePruett to Starr's office. On the way, Kirkus asked John-son if she wanted to take a voluntary layoff also. Bothemployees went with Kirkus to Starr's office. Whilethere, Robinson, another employee who had also beenreassigned, joined the group. Present in Starr's officewere Vice President Helms, Starr, and Kirkus, as wellas the employees. Both Johnson and Pruett asked iftheir seniority and profit sharing would continue andwere assured that it would. Starr advised them that"everything goes on just as if you had been laid off bythe company." They were also told that they would bethe first to be recalled in January or February. As aresult of their voluntary layoff they were also eligible toreceive unemployment compensation.In January 1970, both employees received letters ad-vising that they were required to come to the plantevery 60 days and sign a register in order to maintaintheir seniority. The last time they appeared at the plantwas on May 27, 1970, when they were told they hadbeen terminated. They were advised that their termina-tion had resulted from a company policy adopted inFebruary 1970, that employees on layoff for more than6 months were considered terminated. This policy pro-vided that seniority would be severed by, among otherconditions: "(1) Voluntary quit or laid off employees[sic] request" and "(2) Lay-off in excess of 6 months."The effect of this latter change was to sever only thefour individuals in voluntary layoff status, two of themthe Charging Parties herein, and the Trial Examinerfound that the new rules were adopted with these fouremployees specifically in mind.The General Counsel contends that Respondentreassigned Johnson and Pruett to work assignments onthe second shift which it knew they could not handleor would find difficult if not impossible to work, andthat this was carried out in order to remove both John-son and Pruett. The General Counsel further contendsthat Respondent adopted its February "termination"policy in order to effectuate the ultimate termination ofJohnson and Pruett.Our detailed review of the credited record evidence.;and the Trial Examiner's findings confirm the correct-ness of the General Counsel's contentions, It isundis- -puted that Respondent ha± knowledge of "Johnson's:union activity, and-, advocacy, both as to the January,-1969-`election and the early 1970campaign for another.Pruett was a very close friend of Johnson, the two of them spendingmuch of their time, together. BRAD'SMACHINE PRODUCTS, INC.election.In addition,the testimony clearly shows thatin late 1969,shortly before Johnson and Pruett tooktheir voluntary layoffs,Respondent was very muchconcerned about the probability that the Union wouldagain become active in organizing and seeking repre-sentation among its employees.Former SupervisorMcGlathery's credited testimony that,in September orOctober 1969,General Manager McCarver stated inher presence that"the year was about up [and] thatthere was a need to find out who was for it[the Union]for the purpose of getting rid of them."McGlathery's further credited testimony as to sev-eral other incidents in which various representatives ofmanagement made statements clearly shows Respond-ent's hostility to the Union in general,and Johnson inparticular because of her union activities.One suchincident involved Supervisors Shurbune and Miller inwhich Miller asked"what they were going to do aboutMildred Johnson,"to which Shurbune replied that "wehave got to figure out a way to get rid of them." Thatthis hostility toward the Union carried over into 1970is also establishedby McGlathery's credited testimonythat in January 1970 she was told to get the names ofthe inspectors on the line who were for the Union, thatthere was going to be a layoff,and that they were notgoing to follow seniority but rather were going to "keepthe ones they wanted and let the rest of them go."This credited evidence,in our opinion,clearly estab-lishes that Respondent was concerned over the proba-bility of another election and that its hostility againstthe Union was directed toward Mildred Johnson, awell-known and active union supporter.The creditedevidence also establishes that Supervisor Rothell hadwarned Pruett not to associate with Johnson becausethe Employer was trying to get rid of Johnson; Johnsonand Pruett were reassigned to second-shift jobs inwhich Respondent's supervisors knew they would en-counter difficulties both as to job content as well aspersonal inconveniences;they were encouraged to ac-cept voluntary layoff with the assurance of recall; and,thereafter,they were terminated under a terminationpolicy adopted in late February1970,at a time whenJohnson was actively engaged in passing out unioncampaign literature in front of Respondent'splant.These established facts leave little room for any conclu-sion except that the changes in the layoff policy weredesigned to effectuate the termination of these em-ployees for their union activities or 'sympathies.Accordingly, we find that Respondent violated Sec-tion 8(a)(3) of theAct byits termination.of MildredJohnson and--;Gladys Pruett.THE REMEDY275Having found that Respondent has engaged in cer-tain unfair labor practices, the Board will order Re-spondent to cease-and-desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that Respondent discriminatorily ter-minatedMildred Johnson and Gladys Pruett, theBoard will order Respondent to offer Johnson andPruett immediate and full reinstatement to their formerpositions or, if those positions no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings that they may havesuffered from the time of their discharge to the date ofRespondent's offer of reinstatement. The backpay forthe foregoing employees shall be computed in accord-ance with the formula approved inF W. WoolworthCompany,90 NLRB 289, with interest computed in themanner and amount prescribed inIsisPlumbing &Heating Co.,138 NLRB 716, 717-721. Weshall alsoorder Respondent to preserve and make available to theBoard or itsagents,upon request, payroll and otherrecords to facilitate the computation of backpay due.As the unfair labor practices committed by Respond-ent are of a character striking at the root of employeerights safeguarded by the Act, we shall order that Re-spondent cease and desist from infringing in any man-ner upon the rights guaranteed in Section 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532, 536(C.A. 4).AMENDED CONCLUSIONS OF LAWDelete conclusion 3 of the Trial Examiner's Conclu-sions of Law and substitute therefor the following:"3. By discriminating in regard to the hire and tenureof employment of Mildred Johnson and Gladys Pruett,thereby discouraging membership in the Union, Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of theAct."4. By interfering with,restraining,and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act."5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act." 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Brad's Ma-chine Products, Inc., Gadsden, Alabama, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Discharging, or otherwise discriminating against,any employee engaged in activity on behalf of Team-stersLocal Union 612, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, or any other labor orga-nization.(b) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightof self-organization, to form, join, or assist the above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing,and toengage inother concerted activities for the pur-pose of collective bargaining or other mutual aid, or torefrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to Mildred Johnson and Gladys Pruett im-mediate and full reinstatement to their former positionsor, if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their senior-ity or other rights and privileges, and make them wholefor loss of pay in the manner set forth in the section ofthisDecision entitled "The Remedy."(b) Notify immediately the above-named individuals,if presently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement, upon applica-tion after discharge from the Armed Forces, in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, timecards, personnel records and re-ports, and all other records necessary or appropriate toanalyze the amount of backpay due.(d) Post at its plant in Gadsden, Alabama, copies ofthe attached notice marked "Appendix."2 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 10, after being duly signed by Respond-ent's authorized representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenIn the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board."by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inTeamsters Local Union 612, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or otherunion, by discharging or otherwise discriminatingagainst our employees because of their union orconcerted activities.WE WILL NOT, in any other manner, interferewith, restrain, or coerce our employees in the exer-cise of their right to self-organization, to form,join, or assist the above-named Union, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing,and toengagein other concerted activities for thepurposes of collective bargaining or other mutualaid or protection, or to refrain from any or all suchactivities.WE WILL offer Mildred Johnson and GladysPruett immediate and full reinstatement to theirformer positions or, if those positions no longerexist, to substantially equivalent positions, with-out prejudice to their seniority or other rights andprivileges, and make them whole for any loss ofpay suffered as a result of discrimination againstthem.BRAD'S MACHINEPRODUCTS, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individu-als, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act.This is an official notice and must not be defaced byanyone. BRAD'S MACHINE PRODUCTS,INC.277This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Peachtree Building, Room 701, 730 PeachtreeStreet,N.E., Atlanta,Georgia 30308,Telephone 404-526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARMAN,Trial Examiner:Thismatter washeardat Gadsden,Alabama, onJuly 30and 31, and August6, 1970. The complaint,issued on June25, 1970,based uponchargesfiled on April 29, 1970,allegesthatthe above-namedRespondent violated Section 8(a)(1) and(3) of the Act in thatit laid off and thereafter refused to recall for employment twoemployees,the above-named Charging Parties, because oftheir membership in or activities on behalfof Teamsters Lo-cal Union 612,affiliated with InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica(herein"the Union"),or because they engaged inconcerted activities protected under theAct. As amended atthe hearing,Respondent's answer admits allegations of thecomplaint sufficientto supportthe assertionof jurisdictionunder current standardsof theBoard,and to support afindingthat the Unionisa labor organization within themeaning ofthe Act. The answerdenies the commission of anyunfair labor practices.Uponthe entire record in this case,from observation of thewitnesses,and after due considerationof the briefsfiled by theGeneral Counsel and the Respondent,the Trial Examinermakes the following:FINDINGS AND CONCLUSIONS1.THE FACTSA. PreliminaryRespondent is engaged in the productionof M-125 boost-ers under contractwith the UnitedStatesGovernment. InNovember1969 (alldates hereinafter are in 1969, unlessotherwisenoted),Respondent,nearing the end of a contractwiththe Government,began cutting back on production andstarted laying off employees.Prior to thattime, when in fullproduction,Respondenthad 839employees.Respondent, inits brief, claimsthat at thetimeit had no established policyconcerningthe layoffor recall of employees.However, thetwo employeeshere involved,Johnson and Pruett,testifiedthat theywere given to understand generally by managementthattheir employment status would be governedby seniority.The testimonyof JamesC. Starr,who was then manager ofQualityAssurance andhad supervision of Johnson andPruett, wasthatin laying off employeeshe followedseniorityas a general principle.The testimony of JoeD. Helms, thenvice presidentover Quality Assuranceoperations,and JamesW. Shurbune,then general foremanovermanufacturing op-erations,is consistentwith the fact thatseniority principleswere being applied.Though itisnot altogether clear, therecordindicatesthat senioritywas applied on a departmentalbasis.B.The Transfer of Johnsonand Pruett to theSecond ShiftIn November,Johnson and Pruett weretwo ofthe oldestemployees in terms of seniority in the Rework Department.On November7, each wasgiven a writtennotice that she wasbeing transferred from the first to the secondshift,effectiveNovember 10. Anotheremployee, Robinson,who also hadlong seniority,was transferred out of the Rework Depart-ment to the second shift at the same time. Johnson andPruett, after receiving permission from Rework setup manRothell,at separate times, went to see Manager Starr andprotested that Respondent was not following seniority intransferring them to the second shift.Both insistedthat theyhad been hired for the first shift,and becauseof theirchildrenitwould bedifficult,orimpossible,for them to work thesecondshift.Johnson asserted that Respondent was pickingon her becauseof her Unionactivities.Thiswas denied byHelms, who was in the office at that time, as well as by Starr.Starr didnot change the assignments.Johnson and Robinsonwent to see Bradford,apparently the owner of Respondent,who indicatedthatRespondent was doing the best it could tofind places for the employees,but did not indicatethat theassignments would be changed.Accordingto Respondent's witnesses,the transfer of thesetwo employees resulted from a decision of management toclose down the Rework Department because a decrease ofwork in the plant made it possible to do a considerable partof the workrequired on the production lines rather than inthe rework area. It appears thatotheremployees in the de-partment had previously been transferred,some to jobs on thefirst shift, and, according to Respondent'switnesses, by theend ofNovember,only the setup man, his helper, and onefemale remained of the original complementof the ReworkDepartment. (Thereis some dispute whether this female hadseniorityoverJohnson and Pruett.It is not considered neces-saryto resolvethis.)Itwas testified that these remainingemployees worked thereafter in other areas in the plant, aswell as being used in the Rework area when needed. Em-ployees usually employed in production were also occasion-ally sent overto theRework area to work after November.The GeneralCounsel's witnesses assertedthat theywould seeemployees,up to fouror five, working in the Rework areaalmostevery day.Thereis no reason to discredit Respondent's testimony thatthe ReworkDepartment,as a separate operation,was shutdown and the work formerly done in the area basically dis-persed elsewhere.The factthat some of this work was there-after done in theReworkarea does not require a differentanswer. It would appear that Johnson andPruettwere re-tained inthe ReworkDepartment until the department waspractically closed down because of their seniority,and I sofind. Starr testified that at that time the only vacancies whichhe had were on the secondshift,and he did not have a policyof assigning employeesto shiftsby seniority when there werenot vacancies.Helms, also,testifiedthatRespondent did notpermit the displacement of experienced employees on the firstshiftmerely on the basisof seniority. This is credited. Thereisno persuasive evidencewhichwould lead to a differentconclusion.C. The Layoff of Johnsonand PruettBoth Johnson and Pruett reported for work on the secondshift on November 10, as directed.Theywere assigned towork which was different and more complex than the worktowhich they were accustomed.Pruett testified to thestrangeness of the work to which she was assigned and gaveindication of itsdifficulty.Johnson stated that after 2 hours,the supervisor on the second shift, Kirkus, came to her andtransferred her to a machine, indicating that the assigned 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork seemed tobe makingJohnson nervous. Starr, in fact,conceded that even prior to the transfer of Pruett and John-son,Kirkus had on a number of occasions =expressed hisdoubt that the women could do the work on hisshift ThoughStarr stated that the employees could be trained to do thework in a few weeks, Helms testified that it,mightatake asmuch as 6 months. Helms asserted that Respondent desiredto retain these long term, capable employees, and could betterafford to train them on the second shift.Both Johnson and Pruett worked a full shift -on November10.Before returning the next day, Pruett heard from hersister,who also worked for Respondent, that she had beeninformed at work that Respondent would grant to those whorequested it a "voluntary layoff."' Therefore when she wentto work that day, Pruettsuggestedto Kirkus that she wouldlike to be placed on a voluntary layoff status. According toPruett,Kirkus agreed and proceeded to take her to Starr'soffice. She stated that on the way, Kirkus went over to see ifRobinson wanted to join them, but Robinson did not comeback with Kirkus. However, when Kirkus went over to talkto Johnson about this, she came back with Kirkus and accom-panied Pruett and Kirkus to Stair's office. It appears thatduring the meeting in Starr's office Robinson joined thegroup.Johnson stated that on this day, she reported to the ma-chine on the second shift to which she had beenassigned theprevious day. After she had turned the machine on, she sawKirkus coming down the aisle with Pruett. According to hertestimony, Kirkus came over to her machine and said, "Comeon,Mildred, and take a voluntary layoff," to which she re-plied, "Can I draw my unemployment?" When Kirkus re-plied in the affirmative, Johnson accompanied him to theoffice.Kirkus did not testify. The testimony of Johnson andPruett as to the above is credited.The accounts of Johnson and Pruett concerning the occur-rences'in Starr's office that afternoon are quite similar. Theyagreethat Starr and Helms were there in addition to Johnson,Pruett, and Robinson. During this meeting, the employeesasked if their, seniority and profit sharing would continue ifthey went on voluntary layoff, and were assured that it would.According to Pruett, Starr said that "your seniority, yourprofit sharing and everything goes on just as though you werelaid off by the Company."The employees enquired if theywould be called back to work. It wastestified that they weretold that they would be the first to be called back aboutJanuary or February. Pruett stated that they also asked abouttheir unemployment compensation and insurance.In the course of this conversation, Pruett asked why em-ployees were working in Rework since Starr had stated thatRespondent was going to close it down. It is asserted thatStarr replied that they were just cleaning up.Both employees testified that-Johnson stated that she didn'twant to be laid off, that she needed the work. However, Pruettagreed that Johnson also said that she couldn't work on thesecond 'shift because of her children. In response to Johnson's'Starr makes clear that the idea of granting "voluntary layoffs" had beendiscussed among management, which considered this a useful device topreserve the good will, and presumably the services, of the "good people"Respondent desired to retain, but who were being displaced from theirregular jobs by the cutback in operations. Helms agreed that the employeeshere involved were such "good employees" that Respondent wanted tokeep.Former Supervisor McGlathery testified that in January 1970, before thelarge layoff, General Manager McCarver spoke to employees on the firstshift, advising them that anyone who wanted a voluntary layoff could getone, that they could return when the plant returned to substantial operation("started running good"), and that their seniority would continue as in "aregular layoff " This testimony was undenied and is creditedrequest for work, she stated that Kirkus replied that he didn'thave any work for her to do, that he could not let her continueto run the machine she ran the previous day, and that "it wasbetter for you people to take the layoff," since he would haveto lay them off the next week.Pruett, Johnson, and apparently Robinson, signed changeof status forms, which had written on them, in ink, "Volun-tary Layoff." The employees are insistent that the forms werefully prepared when theycameinto office.Starr,who no longer works for Respondent, and Helmstestified for Respondent concerning the occurrences at thismeeting.Stair's -testimony indicates his recollection that themeeting cameabout because he sent for theladiesto come tohis office on the first day of their transfer, after Kirkus toldhim that they were dissatisfied with the work. He stated thatthey wanted to know if they could get out of the jobs theywere on, to- which he replied that this could not be donebecause this was all that he had open at that time.' It wasStarr's recollection that Kirkus brought up the possibility ofgiving the employees a "voluntary layoff," that the employeesassented, and that he agreed and proceeded to prepare thechange of status slips at thattime.Helms confirms Starr'stestimony that theslipswere not prepared in advance.Starr stated that the employees in the meeting were con-cerned with when they would be called back. He testified thathe told them that as work increased, "the people" would becalled back, but asserted that there was no specific referenceto individuals. On cross-examination, however, when askedif he told the employees they would be called back in Januaryor February-,,Starr answered, "I didn't tell them they wouldbe called back.I saidas the workload increased they wouldbe called back." Helms testified that "I informed these peoplethatas soon asthe jobs built up and we had contracts backin the house I assured them that they would have their jobsback and that we could try to work it so that when they cameback they would be put on the first shift, and that we wouldwork with'them." Both Starr and Helms indicated that thequestion of the employees' seniority status while on voluntarylayoff was not raised in the discussion.Starr and Helms generally with respect to thismeetingtended to be-vague, subjective, and somewhat confused, andI believe, where there are conflicts, the testimony of Johnsonand Pruett to be more reliable in the circumstances. However,although these slips may have had the words "voluntarylayoff' written upon them before the employees came into theoffice, as Johnson recalls, I am not persuaded that in thecircumstances the employees could be sure that their nameswere on the documents when they walked in, and I do notfind that the slips were prepared in advance for these specificemployees.-With this exception the testimony of Johnson andPruett as to the occurrences at this meeting is credited.D. The Termination of Johnson and PruettIn January 1970, both Johnson and Pruett received lettersfrom Respondent advising that they were required to cometo the plant every 60 days andsigna register in order tomaintaintheir seniority with Respondent. Both employeescomplied with this directive. The last time they appeared atthe plant for this purpose, on May 27, 1970, they were in-On cross-examination, Starr denied that the employees asked if theycould be "transferred to another job," but when reminded of his previoustestimony, agreed that they wanted to know if they "could get out of thatparticular job," and that he had told them he had no other job availableHelms recalled somewhat vaguely ("it seemed to him") that the employeeswere complaining about working the second shift and not being able to dothe job. He stated that he told them that it was impossible to transfer themanywhere else. BRAD'S MACHINEPRODUCTS, INC.formed that they had been terminated. According to John-son, on this occasion, when she got into a conversation withSmith, the personnelmanager,about her position on therecall list, after Smith ascertained that she had been laid offinNovember, he advised her that she was "in the inactivefile," that she was "no longer with the Company." He advisedher that the Respondent's policy "states that after six months[on layoff] you are no longer with the Company." Smith alsoadvised Pruett to the same effect.The policy to which Smith referred was adopted as part ofa comprehensive written statement of policies published byRespondent in late February 1970, after a large layoff ofemployees in January and a smaller layoff in February 1970,which decreased Respondent's employment to about 176 em-ployees.Included in this statement of policies was a listing of sixfactors which would serve to break an employee's senioritystatus (and thus the employee's tenure) with Respondent.Only the first two factors are ofsignificancehere; they are:"1. Voluntary quit or laid-off employees request," and "2.Lay-off in excess of 6 months." Glenn Smith, who was per-sonnel managerwhen these policies were written but nolongerworks for Respondent, testified that when this policywas adopted, its effect was to sever the employment status ofthe four employees then on voluntary layoff from Respond-ent, includingJohnson, Pruett, and Robinson, so that theywereno longer-subject to recall.' Smith asserted that thispolicy, in effect equating a voluntary layoff to quitting em-ployment, was adopted to discourage a substantial number ofemployees who were seeking voluntary layoffs at the time.E. Respondent's Alleged Hostility to the UnionIn January 1969, the Union failed to secure a majority ofvotes cast in a representation election among employees atRespondent's plant. Mildred Johnson was prominent amongthose employees who openly favored the Union, and was anobserver for the Union at the election. Gladys Pruett was notactive on behalf of the Union but maintaineda close associa-tion with Johnson in and out of the plant. Both agree that nosupervisor spoke to them with respect to the Union, specifi-cally.However, according to Pruett's undenied testimony,setup man Rothell at one time told her that she "should nothave anything to do with Mildred because you know they aretrying to get rid of her."' Pruett stated that there was nofurther comment with respect to this.Respondent takes the position that Rothell is not shown tohave been a supervisor at the time, and, therefore, it is notresponsible for his comments. However, the record showsthat Rothell possessed and exercised certain authority overemployees in the Rework Department frequently held bysupervisors, (e.g., employees could leave their work only withhis permission, he could grantpassesto leave the plant) andhe was unquestionably a conduit between management andthe employees. Further, he appears to have occupied a posi-tion in his department somewhat equivalent to that held byMcGlathery in her area and there seems to be no question of'In his brief, General Counsel contends that when Pruett and Johnsonspoke to Smith on May 27, he told them "that since they had taken avoluntary layoff their seniority had terminated " (Brief, p 3) This is rejected.The citation is to testimony of Johnson, who, as has been noted, testified thatSmith said she was terminated' for being on layoff for 6 months. Thereafter,at the transcript page cited by General Counsel she appeared to agree thatSmith told her on that occasion that "a voluntary layoff would terminate[her] seniority," but immediately thereafter asserted, "No, he did not tell meitwould end my seniority. He just toldme I was nolonger with the Com-pany, that I was on the inactive list."4Through error, the transcript omits the word "not" in this statement.279her supervisory authority. In any event, it is clear that Re-spondent placed Rothell in a position in which the employeeswould reasonably conclude that he spoke for the Respondent,and must bear responsibility for his statement to Pruett in thecircumstances.McGlathery, who was a supervisor, but not in the area inwhich Johnson and Pruett worked, testified to several conver-sations of supervisory personnel concerning the Union, and,in one case,Johnson specifically. In one such conversation,McGlathery spoke to General Manager McCarver about anemployee who had been discharged. General Foreman Shur-bune was present at thetime.McGlathery stated thatMcCarver told her "he didn't want to talk with me about it.She [the discharged employee] was one that was for theUnion. Was gone and we would get rid of the rest of them."Thereafter, possibly in September or October 1969, accord-ing to McGlathery, she was in a group with McCarver andseveral leadgirlswho were laughing and apparentlyin goodspirits,when McCarver told her that she should get back towork, that Respondent needed to "find out who was for theUnion and whowasn't."When one of thelead girlsasked, "isthat starting up again,"McCarver replied, according toMcGlathery, "yes," that the year was about up, that therewas a need to find out who was and who was not "for it," forthe purpose of getting "rid of them."McGlathery stated that about this time she overheard aconversation between supervisors James Shurbune and Den-nis Miller in which Miller asked Shurbune what "they" weregoing to do about Mildred Johnson, to which Shurbune re-plied that "we have got to figure out a way to get rid of them."In January 1970, McGlathery testified, she had a conversa-tion in which Battles, her supervisor (who had also been thesupervisor over the Rework Department in which Johnsonand Pruett worked), asked her, at the request of QualityManager Starr, to "get a list of all the inspectors on the linethat were for the Union."In responseto her questions, Bat-tles stated that therewas goingto be a layoff in which Re-spondentwas not goingto follow seniority, but was "goingto keep theonesthey wanted and let the rest of them go."She also related an incident in February 1970, when Man-agementOfficial Helms asked her, in an offensivemanner,whether one of the employees nearby was for the Union.McGlathery replied that she didn't know,askingwhetherHelms intended to get rid of him. The record does not showHelms' reply.McGlathery also testifiedconcerningseveral conversationsin 1969 with Wayne Fairlie, whom she identified as aproduction supervisor (and from whom it is clear she tookorders and instructionsconcerningthe discipline of otheremployees), in which Fairlie advised her of plans to arrangethe discharge of an employee whom Respondent had agreedto reinstate pursuant toa settlement agreementwith theBoard. Although the employee in question was in fact finallyterminated, the sequence of affairs did not follow the timesequence which Fairlie related to McGlathery,as she re-called.'Of the supervisors referred to by McGlathery, only Shur-bune and Helms testified.Helmsdid not comment on McGla-thery's testimony. Shurbune at the timewas ageneral fore-man with responsibility for assembly line operations,havingassemblyline supervisorsunder him directly supervising theoperations. He stated that he did not have direct supervisionof inspection operations, which were the responsibility of3A chargewas filed(10-CA-7963)alleging this termination as a viola-tion the Act. On October 10, the Regional Director refused to proceed onthe grounds of "insufficient evidence." The General Counsel affirmed thisdecision on appeal. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDQualityAssuranceManager Starr,under whose generalsupervisionMcGlathery,aswell as Johnson and Pruett,worked.Shurbune specifically denied discussing Union activities ofJohnson or Pruett with the employees or with any supervisor.In particular,Shurbune denied that he said to SupervisorDennis Miller, or to any other supervisor,that"we are goingto get Johnson and them,"or any like comment.'In supportof this denial,Shurbune insisted that these employees did notwork for him,but for Starr, that he did not have daily deal-ings with them,and did not interest himself in the problemsof the two employees.Nevertheless,the record indicates thatthe assembly operations were closely related to the ReworkDepartment(among other things, in Shurbune's words, hisassembly line supervisors"worked alongside"the supervisorsunder Starr;also when Rework was shut down,itwas inte-grated into the production processes and employees usedinterchangeably),and Shurbune is shown to have close con-tact with both Kirkus and Rothell with respect to the prob-lems of the Rework employees,as well as being personallyknowledgeable about the Rework Department.Indeed, Re-spondent used him as a witness to give considerable testimonyconcerning the situation in the Rework Department duringthe time in question.In addition,Shurbune was aware almostimmediately,from conversations involving Rothell, thatJohnson and Pruett were unhappy about their transfer to thesecond shift.According to Shurbune,also,Kirkus discussedwith him the problems the transferred employees were havingon the second shift, before the employees and Kirkus wentinto Starr's office together.Shurbune stated that he told Kir-kus, in the presence of the employees,at that time,that ifKirkus wanted,Shurbune could make places for these em-ployees in his operations.Respondent also argues that McGlathery,who had beendischarged by Respondent and who initiated steps to makethe Board agents aware of her knowledge, is biased againstRespondent and should be discredited.I carefully observedMcGlathery,and have carefully considered her testimony,and do not believe that her testimony should be discreditedon the basis of bias. Further,her undenied testimony estab-lishes Respondent's hostility toward the Union,its desire tobe rid of Union adherents,as well as the general knowledgethat Johnson was quite active in the Union.Shurbune's com-ment to which she testified is consistent with the remainingpart of her testimony which is not denied. It is further consist-ent with the comment made by Rothell to Pruett, notedabove. I am further convinced that Shurbune was much bet-ter informed as to Johnson's Union activities than he wouldadmit(he did recall that she had been the Union observer inthe election,but asserted he had no other knowledge of heridentification with,the Union),and if he did not have dailydealings with the employees in the Rework Department, ashe says, he certainly was informed about its operations andthe employees engaged in it. On the basis of observation ofthe witnesses and consideration of their testimony, in thecontext of the whole record,McGlathery's testimony con-cerning the matters set forth above is credited as setting fortha substantially accurate accountof thematters concerned.The record further shows that though Johnson had notengaged in any overt Union activities for some months beforeher layoff in November,beginning in February 1970, sheresumed these activities,passing out literature and securingsignatures on Union cards outside the plant gates. One of6Miller no longer works for Respondent The hearing was recessed, uponrequest, for 6 days to give Respondent an opportunity to locate Miller, butcounsel stated upon resumption of the hearing that he had been unable tofind him.those who took cards from her at that time was SupervisorShurbune.A second election was conducted among Respond-ent's employees in March orApril 1970.Johnson again actedas observer for the Union. The results of the election are notshown.IIANALYSIS AND CONCLUSIONSThis case presents some perplexing problems. At the outsetthe facts raise questions concerning the validity of Respond-ent's decision to transfer Johnson and Pruett to the secondshift.Thus Manager Starr had been informed by the secondshift supervisor,Kirkus, on more than one occasion prior tothe transfer of Johnson and Pruett to the second shift that theemployees were unlikely to be able to do the work. It isadmitted,at least by Helms, who was Starr's superior, thatthe positions to which they were transferred would likelyrequire long training.In addition,if he was not aware of itbefore, Starr was also informed by Johnson and Pruett beforethe actual transfer that this action would cause them a hard-ship and would probably result in their having to leave Re-spondent's employment.And it appears that both were con-sidered long term employees whom Respondent would preferto retain.Nevertheless there is no indication that Starr, or anyother member of management,made any effort to find a placeinwhich these employees might be better retained. Otheremployees from the Rework Department had recently beenplaced on the first shift, as well as on the second.That therewere other options available is shown by the fact that, afterthe employees were transferred and were having difficulties,Supervisor Kirkus was able to get General Foreman Shur-bune to agree that he would find places for them in theproduction operations,if desired.On the other hand, Respondent asserts that it does notpermit employees to select shifts, and has a policy of transfer-ring only to open positions.It was testified that the only openpositions at the time in the departments Starr supervised wereon the second shift.There is no evidence to the contrary.There is no question in my mind but that Respondent madeevery effort to persuade the employees involved here to accepta voluntary layoff.Although some of the arguments used bySupervisor Kirkus were borderline,I do not believe that theemployees were compelled to accept layoff status, except forthe difficult position in which they had been placed by theirtransfer to the second shift. Among the arguments used toinduce the employees to go on layoff,rather than remain, wasthe promise that they would be recalled in order of seniorityonce work got underway again.However,after these employees had accepted layoff statusRespondent changed the rules of the game by adopting poli-cies which equated voluntary layoff to quitting employment(and formulating the rule so that it would apply retroac-tively),and by providing that an employee's right to reinstate-ment would expire after 6 months on layoff.There is no doubtthat those provisions of the new rules terminating employeeson voluntary layoff were adopted with the four employeesthen in that status specifically in mind.Indeed,Smith, whohad been hired in January 1970 as personnel manager, tes-tified that the rule severed the employment of these em-ployees and terminated their right to recall.Smith asserted,nevertheless, that the purpose of the rule was to discouragefuture applications for voluntary layoffs. However, it is alsoquite obvious that Respondent,which had innovated andencouraged the practice,could equally have rescinded thepractice for the future without terminating those employeeswhom Respondent had previously induced to accept a volun-tary layoff in the past. BRAD'S MACHINE PRODUCTS, INC.281Moreover, upon close analysis, it becomes manifest thatthe 6-month cutoff in seniority for laid-off employees was alsoweighted against those employees who entered on layoffstatus in November 1969. Thus the 6-month rule was adoptedin late February 1970, shortly after Respondent's majorlayoffs in January and February. But at that time, Johnson,Pruett, and others who went on layoff status on or aboutNovember 11, 1969, had then been on layoff for over threemonths, and under the retroactive application of the rule theywould be terminated if not recalled in only about 2% monthsafter adoption of the rule.It also seems evident that except for the fact of acceptanceof layoff status in November, and the retroactive applicationof the new rules to that status, Johnson and Pruett (both ofwhom carefully continued to sign Respondent's roster in theinterim to preserve their seniority status) would have beencalled back to work shortly after they were stricken fromRespondent's active rolls. Respondent began to recall a fewemployees in May.' From a low of 176 in February 1970,Respondent had built up its work force to about 320 at thetime of the hearing.The facts present, in my opinion, a very close case. Thereis no question but that Respondent is hostile to the Union anddesired to get rid of Johnson because of her Union activities.Certainly the chain of circumstances that resulted in hertermination, together with others similarly placed, is highlysuspicious. However, I cannot say that Respondent's reasonsfor transferring Johnson and Pruett to the second shift werenot truly related to the proper operation of its business, eventhough the transfer made it very difficult for Johnson andPruett to continue working for Respondent. This being so, itcannot be held that the encouragement of the employees toaccept a voluntary layoff was discriminatory on the facts inthis case.The matter boils down then, in the last analysis, to the issueof whether the seniority rules promulgated in February 1970were designed specifically "to get Johnson," I do not believethat a preponderance of the evidence supports that conclu-sion.Respondent had just undergone massive employee'General Counsel's witness Katherine Freeman (also openly active onbehalf of the Union in the past), who had less seniority than Johnson orPruett and had been transferred to the second shift from Rework before theywere transferred, was laid off on January 30, 1970, and was recalled to workon May 6.layoffs and displacements. The February rules, drawn by thenewly employed personnel manager and General ManagerMcCarver, appear (insofar as the issues herein are concerned)adapted to the problems Respondent faced in dealing withlarge numbers of laid-off employees, notwithstanding therather arbitrary treatment of employees then on voluntarylayoff. Nor has it been shown that these rules were appliedunequally among the employees.For the reasons stated, on the record as a whole, thoughthe matter is not free from doubt, it isfound that the GeneralCounsel has failed to establish by a preponderance of theevidence that Respondent laid off or failed to recall MildredF. Johnson and Gladys I. Pruett to work because of Unionmembership or activities, or because of concerted activities,'and it will be recommended that the complaint in this matterbe dismissed.'Upon the basis of the foregoing findings of fact, and theentire record in this case, the Trial Examiner makes the fol-lowingCONCLUSIONS OF LAW1.TheRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The Respondent has not engaged in unfair labor prac-tices in violation of the Act as alleged in the complaint.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclu-sions of law and upon the entire record in this case, it ishereby recommended that the complaint be dismissed in itsentirety.General Counsel argues that by accepting a voluntary layoff, theseemployees assisted other employees who otherwise would have been laid off,and thus should be considered to have engaged in concerted activities pro-tected by the Act, with the right to be reinstated to the first available openingin their own or a substantially similar job. This is rejected The employeeswere clearly acting in their personal,individual interests,not in the interestsof working conditions of the group'I have considered the possibility that Rothell's statement to Pruett thatshe should not associate with Johnson,and the instruction to McGlatheryto draw up lists of Union employees to be considered for layoff (seeElder-Beerman Stores Corp.,173 NLRB No 68), might be found violative of theAct. However, these matters were not alleged in the complaint, and in'thecircumstances, including General Counsel's disclaimer that McGlathery'stestimony was presented as proof of violations of the Act, I do not believethat a finding that these matters violated the Act is justified